Citation Nr: 0209884	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  99-08 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had essentially continuous active naval service 
from March 1955 to September 1974.  This matter comes to the 
Board of Veterans' Appeals (Board) from a May 1998 decision 
of the Department of Veterans Affairs (VA) Portland Regional 
Office (RO), which granted service connection for bilateral 
hearing loss, effective February 21, 1978, the date of 
receipt of the original claim, and it was evaluated as zero 
percent disabling.  The veteran is contesting the initial 
zero percent rating which was assigned.


FINDING OF FACT

The veteran's hearing loss is manifested currently by average 
pure tone thresholds at 1,000, 2000, 3000, and 4000 Hertz of 
41 decibels in the right ear and 50 decibels in the left ear, 
and by speech recognition ability of 90 percent correct in 
the right ear and 96 percent correct on the left.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 
(2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100-
6110 (1998), 6100 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing at the 
RO.  Further, he and his representative have been notified of 
the evidence needed to establish the benefit sought, and he 
has been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Thus, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

On September 1969 report of medical history, mild hearing 
loss was diagnosed based on in-service audiometric test 
results.  

On September 1974 report of medical history for service 
separation purposes, audiometric test results, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
       
15
35
25
25
LEFT
35
40
35
50
       
40

By September 1978 decision, the RO denied service connection 
for sensorineural hearing loss.

An October 1997 VA progress note indicated that the veteran 
complained of longstanding bilateral hearing loss and 
frequent difficulty understanding speech.  A pure tone 
examination suggested bilateral mild-to-moderate hearing loss 
in the right ear and mild-to-severe hearing loss above 25 
kilohertz in the left ear.  

An August 1998 letter from a private physician indicated that 
the veteran had moderate to severe sloping high frequency 
sensorineural hearing loss with good to excellent speech 
discrimination scores.  

By September 1998 decision, the RO granted service connection 
for bilateral hearing loss and rated it zero percent 
disabling.  The veteran expressed disagreement with that 
evaluation.  

December 1998 VA audiometric test results, in decibels, 
indicated the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
       
30
50
55
40
LEFT
30
40
55
70
       
49

Speech recognition was 98 percent correct in the right ear 
and 96 percent on the left.

In October 1999, he testified at a hearing at the RO that, 
since service, his hearing had become increasingly worse.  

On January 2000 VA examination, audiometric test results, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
       
30
50
60
41
LEFT
35
40
55
70
       
50

Speech recognition was 90 percent correct in the right ear 
and 96 percent on the left.

Law and Regulations 

Disability evaluation are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).

The above rule is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. § 4.87 of the Schedule.  Under these criteria, 
the degree of disability for bilateral service-connected 
hearing loss disability is determined by application of a 
rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Codes 6100 through 6110 
(1998); 38 C.F.R. § 4.87, Code 6100 (2001).  The assignment 
of disability ratings in hearing loss cases is derived by a 
mechanical application of the Rating Schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  Lindeman v. Principi, 3 Vet. App. 345 (1992).  The 
ratings derived from the Schedule are intended to make proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.85.  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. §§ 3.102, 4.3 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  

Analysis

Effective June 10, 1999, regulations applicable to hearing 
loss were revised.  63 Fed. Reg. 25,206 (May 11, 1999).  As 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to the application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, the numerical standards by which 
auditory acuity and speech recognition are measured were not 
altered, and as the veteran does not manifest an exceptional 
pattern of hearing impairment, see 38 C.F.R. § 4.86, there 
were no changes that would require rating this veteran's 
hearing loss in a manner different from that previously used.  
Thus, the Board finds that there is no prejudice to the 
veteran as to the current determination.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board notes that pursuant to the December 1998 VA 
examination report, the veteran's hearing loss was manifested 
by pure tone average thresholds at 1,000, 2000, 3000, and 
4000 Hertz of 40 decibels in the right ear and 49 decibels in 
the left ear, and by a speech recognition ability of 98 
percent correct in the right ear and 96 percent correct in 
the left.  Such scores represent Level I hearing loss in each 
ear under both the old and new criteria and warrant 
assignment of no more than a zero percent evaluation.  See 
38 C.F.R. § 4.87 (1998, 2001).  

Pursuant to the January 2000 VA examination report, the 
veteran's hearing loss is currently manifested by pure tone 
average thresholds of 41 decibels in the right ear and 50 
decibels in the left ear, at the tested frequencies, and by a 
speech recognition ability of 90 and 96 percent correct on 
the right and left, respectively.  Such findings represent 
Level II hearing loss in the right ear and Level I on the 
left under both the old and new criteria and warrant no more 
than a zero percent rating.  Id.  

The comparison of the audiometric findings with the schedular 
criteria is purely a mechanical function over which there can 
be no dispute, and the veteran's hearing loss simply cannot 
be given a rating greater than zero percent based on the 
existing medical findings.  See 38 C.F.R. §§ 4.85, 4.86 
(1998, 2001).  This is a case where the preponderance of the 
evidence is against assignment of an evaluation in excess of 
zero percent for bilateral hearing loss, and the veteran's 
claim must be denied.  38 U.S.C. § 5107; Gilbert, supra.  

The Board notes that, while the veteran is entitled to the 
benefit of a "staged" rating, such discussion is moot as he 
is entitled to no more than a zero percent rating for 
bilateral hearing loss at any time during the pendency of 
this appeal.  See Fenderson, supra.  The audiometric test 
results from September 1969 and September 1974 cannot be used 
in determining the level of hearing loss under the Schedule 
as the veteran was still in service at those times; 
furthermore, the veteran is not prejudiced as a result 
because his bilateral hearing loss has worsened over the 
years, not improved.  Thus, he would not be entitled to a 
rating greater than zero percent at any time between February 
21, 1978 and the period from which complete audiometric data 
is available.  

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
whether or not raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis on which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of bilateral 
hearing loss not contemplated in the currently assigned zero 
percent rating permitted under the Schedule.  

In reaching this decision, the Board has considered whether 
an extraschedular rating with regard to his service-connected 
bilateral hearing loss is warranted.  38 C.F.R. 3.321(b)(1) 
(2001).  As there is no evidence to show marked interference 
with employment or frequent periods of hospitalization due to 
service-connected disability, an extraschedular rating is 
unwarranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

A compensable rating for bilateral hearing loss is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

